REASONS FOR ALLOWANCE
Claims 1-5 and 8-21 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is taken to be Hayashi. Hayashi does not teach or suggest, and there is no motivation in the prior art to modify Hayashi, to have the protruding portion on only one of the two groove walls.
The tyre comprising a tread portion as instantly claimed, distinguishes over the prior art. Specifically with regard to claim 1, none of the prior art of record teaches or suggests fairly the protruding portion that is inclined between the protruding end and the contacting surface, in the reference state, when a tyre load of 1.20 times the standard tyre load is applied to the tread portion, the whole inclined surface portion is in contact with the flat surface, and where the second groove wall surface is provided with the protruding portion and the first groove wall surface is not provided with the protruding portion, as in the context of the claim. Specifically with regard to claim 21, none of the prior art of record teaches or suggests fairly the protruding portion that is inclined between the protruding end and the contacting surface, in the reference state, when a tyre load of 1.20 times the standard tyre load is applied to the tread portion, the whole inclined surface portion is in contact with the flat surface, and  only one of the two groove wall surfaces is provided with the protruding portion, as in the context of the claim. It is the examiner's position that without the use of inappropriate hindsight or destroying the references for their intended purpose, it would not have been obvious to combine the prior art references in the manner required by the instant claims.
No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-5 and 8-21 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        March 12, 2022
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749